ON REHEARING.
The views of the court as to the effect to be given the requirements that corporations file reports found in section 5, chap. 2, pt. 5, Act No. 84, Pub. Acts 1921, and section 7, Act No. 85, Pub. Acts 1921, as amended by Act No. 233, Pub. Acts 1923, are set forth in People v. Robinson, ante, 497, and it is not necessary to reiterate them here. In the instant case the defendant filed no report with the secretary of State until November 23, 1924. The option here involved bears date October 4, 1924, and ran for 30 days and was recorded by defendant on October 30th. Defendant seeks to excuse its default by pointing to the fact that the act of 1923, above cited, in section 7 requires corporations to *Page 508
* * * "file a report with the secretary of State showing its condition at the close of business upon the thirty-first day of December or upon the date of the close of its fiscal year next preceding the filing of such report."
It further points out that it was not a corporation on the 31st of December preceding, having been organized in June, 1924, and, therefore, the law required of it the impossible. Doubtless this would be a good excuse for its failure to state its condition as of December 31st preceding, but it is not a sufficient excuse for its failure to furnish other information required by law.
We, therefore, reach the same conclusion we did before, that the decree should be reversed and one entered in conformity with the prayer of plaintiff's bill. No costs will be allowed on the rehearing.